On Petition for Rehearing.
Mr. Justice McBride
delivered the opinion of the court.
5. By the petition for rehearing filed by appellants we are asked to construe subdivision 14, Section 4052, L. O. L., so as to permit the selection of a site for a school house by the vote of plurality of the persons present at a school meeting.
That part of subdivision 14, relating to the matter under discussion is as follows:
“If a majority of the voters present at such meeting shall by vote select a school house site * * the board shall locate, purchase, * * in accordance with such vote.”
This language seems to us too plain to require any construction. We have sought in vain for a case holding that, under any circumstances, the word “majority” can be construed to mean “plurality.” A “majority of the voters present” at a meeting means more than one-half of those present, and it would be a perversion of language to hold that it means a less number. See Adjudged Words & Phrases, title “Majority,” and cases there cited.
The petition is denied.
Modified and Affirmed : Rehearing Denied.